DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 3-4, 7-9, and 11 are allowable. The restriction requirement of claims 16-19, as set forth in the Office action mailed on 17 Jun. 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 16-19 is withdrawn. Claims 16-19, directed to an invention no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1	A nanobubble generator system, consisting of:
a medium, wherein in the medium is a liquid medium or a semi-liquid medium;
a device immersed in the medium, the device consisting of:
a ceramic membrane having a first surf ace and an opposing second surface, and a plurality of pores extending through the ceramic membrane from the first surf ace to the second surface; and
a hydrophobic porous coating layer disposed on the first surface of the ceramic membrane, wherein the hydrophobic porous coating layer is non-metallic and selected from a group consisting of stearic acid, octadecanoic acid, and silica coating; and the pores of the ceramic membrane have a diameter ranging from about 20nm to about 500 nm;
a linear plenum defined by the opposing second surface of the ceramic membrane, the plenum having a first opening and an opposite facing second opening, and the plenum fluidly coupled to the pores of the ceramic membrane at the second surface;

a gas source for providing a pressurized gas to the medium via the

Claim 16 	A method of making nanobubbles, comprising:
providing a nanobubble generator system consisting of
a medium, wherein in the medium is a liquid medium or a semi-liquid medium;
a device immersed in the medium, the device consisting of:
a ceramic membrane having a first surf ace and an opposing second surface, and a plurality of pores extending through the ceramic membrane from the first surface to the second surface; and 
a hydrophobic porous coating layer disposed on the first surf ace of the ceramic membrane, wherein the hydrophobic porous coating layer is non-metallic and selected 
a linear plenum defined by the opposing second surface of the ceramic membrane, the plenum having a first opening and an opposite facing second opening, and the plenum fluidly coupled to the pores of the ceramic membrane at the second surface;
the first opening and the second opening are facing linearly opposite, and are both on a singular and same axis as each other; and
a gas source for providing a pressurized gas to the medium via the
flowing the gas into the medium containing the device immersed therein; and
generating the plurality of nanobubbles in the medium by injecting the gas through the first and second openings into the plenum, and subsequently through the ceramic membrane at the second surface, wherein the gas exits the device at the

Allowable Subject Matter
Claims 1, 3-4, 7-9, 11, and 16-19 are allowed.
Regarding claim 1, the closest prior art is Russell US 2017/0259219 and Goodwin US 2013/0082410. Russell teaches a nanobubble generator comprising a medium with a device immersed in the medium, a ceramic membrane, a first hydrophobic porous coating layer, a linear plenum, and a gas source. Russell does not teach where the system consists of the above elements, and rather teaches criticality to other elements of the system such as element 34 and 12 in Fig 1. Goodwin teaches where gas is known to be applied to opposite ends in order to deliver more uniform gas pressure, however does not teach the system consisting of the claimed components. No prior art, alone or in combination, teach all the limitations of claim 1.
Claims 3-4, 7-9, and 11 depend upon claim 1.
Claim 16 contains all the limitations of claim 1, and is therefore similarly allowable.
Claims 17-19 depend upon claim 16.

Response to Arguments
The following is a response to Applicant’s arguments filed 13 Aug. 2021:


Examiner agrees and the claim objections are withdrawn.

Applicant argues that the previous claim rejections under 112b are overcome by amendment.
Examiner agrees and the claim rejections are withdrawn.

Applicant argues that claims 16-19 should be rejoined.
Examiner agrees as claims 16-19 contain all the limitations of allowable claim 1.

Applicant argues that the pending claims are allowable.
Examiner agrees and claims 1, 3-4, 7-9, 11, and 16-19 are allowed.

An Examiner’s Amendment has been done to correct minor informalities in claims 1 and 16 and make the claims in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776